Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Moore (US Patent Publication 2010/0258132) represents the closest prior art to the claimed invention.
Moore discloses a respiratory mask (see Fig. 2 and Fig. 11) for delivering breathable gas to a patient for treatment of sleep disordered breathing, the respiratory mask comprising: an airway interfacing portion configured to engage a patient's face to deliver the breathable gas to an airway of the patient (see Fig. 2 and Fig. 11); and headgear 24 (labeled in Fig. 2 and annotated in Fig. 11 below) to position and stably hold the airway interfacing portion in an operative position with respect to the patient's face when the respiratory mask is worn (see annotated Fig. 11 below), the headgear comprising: a pair of rigidizers 26 (labeled in Fig. 2 and annotated in Fig. 11 below, straps 26 are described as “ a rigid structure” in paragraph [0066] and, thus read on a “rigidizer”), each rigidizer 26 being configured to extend over the patient’s cheek and between the patient's eye and ear on a respective side of the patient's face when the respiratory mask is worn (see annotated Fig. 11 below); a pair of top straps configured to extend from a respective side of the patient's toward a top of the patient's head for length adjustable connection to one another when the respiratory mask is worn (see annotated Fig. 11 below which labels one top strap, the other of the pair being on the opposing side of the buckle); and a back strap configured to extend around a rear 

    PNG
    media_image1.png
    642
    867
    media_image1.png
    Greyscale

However, Moore does not disclose that no other material layers are disposed between 1) the rigidizer and the face contacting side of the fabric covering and 2) the rigidizer and the non-face contacting side of the fabric covering (Moore’s covering 38 is a multi-layer fabric and thus, there will be a layer of fabric between the face-contacting side and the rigidizer), and wherein the fabric covering is secured in place on the rigidizer such that the fabric covering is not freely slidable along the rigidizer (Moore teaches away from securing the covering to the strap/rigidizer 26 in Figs. 6-7, paragraphs [0062], [0066]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785